DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are allowable. Claims 12 and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II and III, as set forth in the Office action mailed on January 7, 2021, is hereby withdrawn and claims 12 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
IN THE CLAIMS
1.	A thin-film transistor substrate, comprising: 
a thin-film transistor at least including 
a gate electrode, 
a semiconductor part being made from a semiconductor material and being configured to be superimposed on at least a part of the gate electrode via a first insulating film on an upper layer side, 
a source electrode being disposed on at least a part of the semiconductor part on an upper layer side and being configured to be connected to the semiconductor part, and 
a drain electrode being disposed on at least a part of the semiconductor part on an upper layer side and being configured to be connected to the semiconductor part while being spaced apart from the source electrode in a first direction; and 
a light-shielding part disposed on an upper layer side with respect to the semiconductor part, the source electrode, and the drain electrode via a second insulating film, the light-shielding part at least including a first light-shielding section and a second light-shielding section, the first light-shielding section being disposed on an upper layer side with respect to the semiconductor part, the source electrode, and the drain electrode via the second insulating film, and being configured to be superimposed on the semiconductor part, [[and]] the second light-shielding section being configured not to be superimposed on the gate electrode, the source electrode, and the drain electrode, and having an opening adjacent to the thin-film transistor, the opening extending in a second direction perpendicular to the first direction from an edge of the second light-shielding section to an edge of the gate electrode in a plan view, and the semiconductor part being disposed outside of the opening in the plan view.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Huang (US 2016/0342048 A1) appears to be the closest prior art, with the embodiment of Figs. 5 and 6 anticipating original claim 1.  However, Huang does not teach or suggest “the opening extending in a second direction perpendicular to the first direction from an edge of the second light-shielding section to an edge of the gate electrode in a plan view, and the semiconductor part being disposed outside of the opening in the plan view” as recited in claim 1 as amended herein by Examiner’s Amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference A (US 2016/0342048 A1) is cited as constituting what is believed to be the closest prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811